DETAILED ACTION
Election/Restrictions
Claims 1 and 11 are allowable. The restriction requirement between species A-C, as set forth in the Office actions mailed on 06/19/2020 and 10/20/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/19/2020 and 10/20/2020 is fully withdrawn.  Claims 10, and 19-20, directed to species B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim or otherwise include all of the allowable limitations. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Rodney Rothwell on 2/10/2021. 

The application has been amended as follows: 
Please rejoin claims 10 and 19-20.
Claim 9, line 2: please remove the term “specimen” and replace with the term --sample-- to read “biological sample”.
Claim 10, lines 20-21: please remove the semicolon after the term “amperometric electrode” and remove the term “potential” after the terms “fourth channel” such that the limitation reads “applying, using the second channel, a potential to the amperometric electrode[[;]] with respect to the fourth channel 
Claim 10, lines 22, 23, 25 and 26: please remove each instance of the term “specimen” and replace with the term --sample-- such that each limitation reads “biological sample”. 
Claim 17, line 29: please remove the term “specimen” and replace with the term --sample-- to read “biological sample”.
Claim 18, line 2: please remove the term “specimen” and replace with the term --sample-- to read “biological sample”.
Claim 19, last line: please remove the term “specimen” and replace with the term --sample-- to read “biological sample
Claim 20, lines 3, 4, 5, and 6: please remove each instance of the term “specimen” and replace with the term --sample-- such that each limitation reads “biological sample”. 

Allowable Subject Matter
Claims 1-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claims 1, 11, or 19 with particular attention to the limitations “comprising a universal channel circuitry, wherein the universal channel circuitry comprises a first channel and a second channel, and the first channel comprises first circuitry comprising one or more switches, and the second channel comprises second circuitry comprising one or more switches; in response to determining the first contact is connected to the light emitter, assigning the first channel to the light emitter via the first contact and a corresponding first pin; in response to determining the second contact is connected to the light detector, assigning the second channel to the light detector via the second contact and a corresponding second pin; switching the first circuitry of the first channel to a current driver mode using the one or more switches of the first circuitry; switching the second circuitry of the second channel to a current measurement mode using the one or more switches of the second circuitry”, of independent claim 1, “in response to determining the first contact and the second contact are connected to the light emitter, assigning a first channel of universal channel circuitry to the light emitter via: (i) the first claim 11, and “comprising a universal channel circuitry, wherein the universal channel circuitry comprises a first channel, a second channel, and a third channel, and the first channel comprises first circuitry comprising one or more switches, the second channel comprises second circuitry comprising one or more switches, and the third channel comprises third circuitry comprising one or more switches; in response to determining the first contact is connected to the light emitter, assigning the first channel to the light emitter via the first contact and a corresponding first pin; in response to determining the second contact is connected to the light detector, assigning the second channel to the light detector via the second contact and a corresponding second pin; in response to determining the third contact is connected to the amperometric electrode, assigning the third channel to the amperometric electrode via the third contact and a corresponding third pin; switching the first circuitry of the first channel to a current driver mode using the one or more switches of the first circuitry; switching the second circuitry of the second channel claim 19. 
The closest prior art of record is considered to be Taylor et al. (US 2016/0091455 A1). 
Taylor discloses a system (analytical testing device [abstract]) that comprises one or more processors and memory configured to perform a process (a reader/processor that is configured to perform measurements of analytical concentrations [Paras. 0121, 0124, 0171]) wherein the system is configured to receive a second test cartridge that is an amperometric test cartridge and a resistor is implemented into the test cartridge which indicates the type of cartridge being inserted into the analyzer by comparing the measured resistance to identify the type of cartridge using a look-up table [Paras. 0113-0118, 0171; Figs. 19-20]). Taylor also discloses wherein system can be used with transducers that rely upon optical detectors wherein the sensors on the sensor chip can use optical sensors rather than amperometric sensors (teaches the “first type of cartridge” according to the independent claims [Paras. 0095, 0101, 0110, 0122]). 
Amended claims 1, 11, and 19 each require that the system comprises a “universal channel circuitry” wherein such structure enables the device to detect the type of cartridge inserted and assign channels to the various contacts/pins of the device/cartridge, and switch one or more switches of the circuitry to electrochemical modes depending upon the type of cartridge that is inserted. Applicant argues on Pg. 16 that universal channel circuitry is defined in the instant specification to have a special 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claims 1, 11 or 19. Claims 2-10, 12-18, and 20 are dependent from or otherwise include the limitations of claims 1, 11, or 19 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIS R KESSEL/Primary Examiner, Art Unit 1795